DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by document TW 201112032 A1.
	Re claim 1, the document discloses a battery device with an anti-theft function having, inter alia,  a carrier device (i.e. a vehicle) that has a unique carrier identifier (i.e. vehicle ID), microcontroller (i.e. control unit 2), the power supply stored a reference carrier identifier (i.e. battery control code) wherein when the two identifiers matched, the verification is success.  See translated abstract two and three.
	Re claims 2 and 3, the control unit 2 of the vehicle transmits a request code to the power supply unit and to determine whether the request code matches the power supply code and if the codes matched, the vehicle may start.  Translated para 16 and 18.
  	Re claims 4 and 9, transmitting a command to start enabling the battery when it is determined the codes matched.  Translated para 21.
	Re claims 5 ad n10, once the codes matched, electrical power is transferred thereto.  Translated para 21.
	Re claims 6 and 8, the document discloses a carrier device (i.e. an automobile) having a unique carrier identifier and including a microcontroller (control unit 2), a power supply having a battery and a storage medium (i.e. memory unit 14) for storing the reference carrier identifier (i.e. power supply code), a battery microcontroller (i.e. control unit 16) connected to the storage medium and the battery; and the carrier microcontroller (i.e. control unit 2) determining whether the two codes matched and if matched, power is transferred from the battery to the automobile.  Translated para 16 and 17.
	Re claim 7, the carrier controller transmits a code to the power supply to determine whether the two codes matched.  Translated para 16.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087